Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 1/8/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 1/8/2021.  In particular, claim 1 has been amended to include iron and an iron containing compound in the metal containing constituent and to limit the filler material to include both functional and non-functional fillers.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9, 13, and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to claim 1, lines 9-12, it is unclear whether the filler materials that are functional and non-functional filler include rubber or if they are distinct from the rubber.  Also, reciting “one or more filler material” and then requiring at least two ingredients, both functional and non-functional fillers, are inconsistent with each other because if there are two ingredients there cannot be one ingredient.
With respect to claims 2-9, 13, and 15-24, they are rejected for not curing deficiency of independent claim 1.

Claim Rejections - 35 USC § 103
Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kikudome (US 2013/0220747) in view of Harada (JP 2015-057454, machine translation).
With respect to claims 1, 2, and 6, Kikudome discloses a non-asbestos friction material comprising a binder, an organic filler, an inorganic filler, and a fiber base material (abstract).  Example 5 in Table 1 includes 8 wt % phenol resin, 1 wt % SBR powder (i.e., rubber filler), 4 wt % tin sulfide, 26 wt % barium sulfate (i.e., claimed non-functional filler), 3 wt % cashew dust (i.e., claimed functional filler), 5 wt % graphite having maximum particle size 100 microns (paragraph 0085), 3 wt % mineral fiber (i.e., metal-containing constituent) (paragraph 0041), and 37 wt % zirconium oxide that has mean particle diameter of 2.0 microns (paragraph 0088) (i.e., micro-particulated material), and no copper.  
Kikudome teaches that that iron sulfide (i.e., claimed iron containing compound) can be added as filler (paragraph 0041) as substitute for tin sulfide and that fiber other than copper fiber includes iron fiber (i.e., claimed iron of metal-containing constituent) (paragraph 0052).  Therefore, it would have In re Ruff 118 USPQ 343 (CCPA 1958).
	Kikudome fails to disclose the amount of free phenol.
Harada discloses phenol resin composition for friction material having excellent heat resistance and high hardness (abstract) and teaches that the free phenol content is less than 1 mass %.  Harada teaches that lower amounts of phenol are desirable in order to promote safe work environment (paragraph 0026).
Given that both Kikudome and Harada are drawn to friction materials derived from phenol resin and further given that using phenol resin having amounts of free phenol of less than 1 wt % is desirable for the work environment while simultaneously providing for excellent heat resistance and hardness as taught by Harada, it would have been obvious to one of ordinary skill in the art to utilize less than 1 wt % free phenol.
With respect to claims 3, 4, and 9, Kikudome does not exemplify the addition of antimony, titanium dioxide, or ceramic fiber filler.
With respect to claim 5, even though the examples include 4 wt % potassium titanate, such is only a preferred embodiment.  See paragraph 0041, where Kikudome teaches that other friction modifiers which are not potassium titanate can be used.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a friction modifier than the exemplified potassium titanate and prepare a composition substantially free of titanate.

Therefore, it would have been obvious to one of ordinary skill in the art to utilize tin sulfide in a higher amount that overlaps with claimed range.
With respect to claim 8, Example 4 includes 5 wt % graphite and 4 wt % tin sulfide as lubricant and 4 wt % mineral fibers, which provide for a ratio of lubricant to metal  containing constituent of about 2:1.
With respect to claim 13, Example 5 includes 37 wt % zirconium oxide (Table 1).  Also from Example 5, the total amount of tin sulfide and mineral fiber (which are substituted out for iron sulfide and iron fiber, respectively, as discussed above) is 6 wt %.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kikudome (US 2013/0220747) in view of Harada (JP 2015-057454, machine translation) and further in view of Miyaji (US 2016/0273604).
The discussion with respect to Kikudome and Harada in paragraph 6 above is incorporated here by reference.
The examples of Kikudome includes 2 wt % calcium hydroxide, however, they fail to disclose the size of the calcium hydroxide or the ability to resist corrosion.
Miyaji discloses a friction material and teaches that calcium hydroxide having a particle size of 5-100 microns (micro-particulated) is used to prevent rust (i.e., corrosion) (paragraph 0043).
Given that both Kikudome and Miyaji are drawn to friction materials comprising calcium hydroxide and further given that microparticulated calcium hydroxide is advantageously used in friction material to control corrosion as taught by Miyaji, it would have been obvious to one of ordinary skill in .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kikudome (US 2013/0220747) in view of Harada (JP 2015-057454, machine translation) and further in view of Sasaki (US 6,190,761).
The discussion with respect to Kikudome and Harada in paragraph 6 above is incorporated here by reference.
Kikudome fails to disclose a microparticulated compound including molybdenum and oxygen.
Sasaki discloses a friction material comprising an alkaline metal salt which makes it possible to render the matrix more hydrophilic and hence reduce creep noise in brakes (abstract; col. 1, lines 6-10), wherein the alkaline metal salt can be sodium molybdate (col. 4, lines 62-63).  The exemplified sodium molybdate is a powder (col. 4, line 40), however, Sasaki does not explicitly disclose the particle size.  Even so, because the sodium molybdate is a solid powder, it would have been obvious to one of ordinary skill in the art to expect that the powder is fine and within the micron range.
Given that Kikudome and Sasaki are both drawn to friction materials for brakes and further given that adding alkaline metal salt such as sodium molybdate aids in reducing creep noise as taught by Sasaki, it would have been obvious to one of ordinary skill in the art to add a micro-particulated compound including molybdenum and oxygen in the friction material of Kikudome.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kikudome (US 2013/0220747) in view of Harada (JP 2015-057454, machine translation) and further in view of Cox (US 2015/0369321).

Kikudome discloses barium sulfate and calcium carbonate as suitable fillers (paragraph 0041), however, it fails to disclose calcium fluoride as filler.
Cox discloses a copper free friction material and discloses that suitable inorganic filler include calcium carbonate, barium sulfate, and calcium fluoride (claim 9).
Given that both Kikudome and Cox are drawn to copper free friction materials comprising inorganic filler and further given that Cox discloses calcium fluoride is a suitable filler, it would have been obvious to one of ordinary skill in the art to utilize calcium fluoride in the friction material taught by Kikudome and Harada.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).


Claims 1-9, 13, 15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaie (US 2016/0245353) in view of Miyake (JP 04-224326, machine translation) and Harada (JP 2015-057454, machine translation).
With respect to claims 1, 2, 6, 13, and 19, Hanaie discloses a friction material comprising a fiber base material, a binder, and a friction modifier (abstract).  The exemplified compositions include 7.0 wt % graphite (lubricant), 8.0 wt % triiron tetraoxide (metal containing constituent that is an abrasive, paragraph 0037), 0.2-3.5 wt % PTFE powder having diameter of 4 micron (micro-particulated material), 3.0 wt % calcium hydroxide, 21.0-24.0 wt % barium sulfate (filler material that is non-functional) 5 wt % cashew dust (filler material that is functional because it is a friction modifier, see paragraph 0037), 1.5 wt % tin sulfide (lubricant), 9.0 wt % phenol resin, and 0 wt % copper (Table 1).  Hanaie discloses adding 
Hanaie fails to disclose (i) the size of the graphite, (ii) metal containing constituent that includes iron, or (iii) the amount of free phenol.
With respect to (i), Miyake discloses a frictional material for brake having low occurrence of cracks and chips using a graphite containing 70 wt % or more of particulates having a diameter of 100-1,000 microns (abstract).  
Given that both Hanaie and Miyake are drawn to friction materials comprising graphite as lubricant and further given that using relatively small graphite particles, including those at least 100 microns, as taught by Miyake is desirable in reducing cracks and chips in the friction material, it would have been obvious to one of ordinary skill in the art to utilize a graphite graphite particles of size no greater than 500 microns.
With respect to (ii), Hanaie exemplifies composition comprising aramid fiber, however, it also teaches using steel fiber instead (paragraph 0028) which is included from instant claims.
However, it is the examiner’s position that an iron fiber is obvious over a steel fiber because fiber is mainly composed of iron.  Evidence to support the examiner’s position is found in Kikudome which discloses that steel, iron and, and cast iron fibers are equivalent (pargraph 0007).  Kikudome also discloses that iron fiber is suitable for improving friction coefficient (paragraph 0052).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize an iron fiber that is not steel as the fiber material of Hanaie.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Given that both Hanaie and Harada are drawn to friction materials derived from phenol resin and further given that using phenol resin having amounts of free phenol of less than 1 wt % is desirable for the work environment while simultaneously providing for excellent heat resistance and hardness as taught by Harada, it would have been obvious to one of ordinary skill in the art to utilize less than 1 wt % free phenol.
With respect to claims 3, 4, and 9, Hanaie does not exemplify the addition of antimony, titanium dioxide, or ceramic fiber filler.
With respect to claim 5, even though the examples include 24.0 wt % plate-like potassium titanate, such is only in a preferred embodiment.  See paragraph 0037, where Hanaie teaches that other friction modifiers which are not potassium titanate can be used.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a friction modifier than the exemplified potassium titanate
With respect to claim 7, even though the examples only include tin sulfide in an amount of 1.5 wt % (Table 1), Hanaie also teaches that the amounts of tin sulfide and other friction materials can be appropriately adjusted and to include amount as high as 85 mass % (paragraph 0037).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize relatively higher amounts of metal sulfide.
With respect to claim 8, the amount of graphite and tin sulfide is 8.5 wt %, and the amount of triiron tetroxide is 8.0 wt % which provides for a ratio of 1.1:1.  While this does not overlap with claimed about 2:1, Hanaie teaches that the amounts of friction modifiers and lubricants can be adjusted to 
With respect to claim 15, the metal containing compound is triiron tetraoxide which is not steel and inherently has hardness of less than 250 on Brinnell hardness scale as taught by applicant on page 9, paragraph 0021 of the specification as originally filed.
With respect to claims 20 and 21, the exemplified phenol resins of Harada is not derived from formaldehyde and there includes 0 mass % of free formaldehyde (paragraphs 0037-0040).

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanaie (US 2016/0245353) in view of Miyake (JP 04-224326, machine translation) and Harada (JP 2015-057454, machine translation) and further in view of Miyaji (US 2016/0273604).
The discussion with respect to Hanaie, Miyake, and Harada in paragraph 10 above is incorporated here by reference.
Hanaie exemplifies a friction material comprising 3.0 wt % calcium hydroxide, however, it fails to disclose the size of the calcium hydroxide or the ability to resist corrosion.
Miyaji discloses a friction material and teaches that calcium hydroxide having a particle size of 5-100 microns (micro-particulated) is used to prevent rust (i.e., corrosion) (paragraph 0043).
Given that both Hanaie and Miyaji are drawn to friction materials comprising calcium hydroxide and further given that microparticulated calcium hydroxide is advantageously used in friction material to control corrosion as taught by Miyaji, it would have been obvious to one of ordinary skill in the art to utilize microparticulated calcium hydroxide in the friction material taught by Hanaie, Miyake, and Harada.
Double Patenting
Claims 1-9, 13, and 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11, and 13-21 of U.S. Patent No. 10,233,988. 
The rejection is adequately set forth in paragraph 9 of Office action mailed on 10/28/2020 and is incorporated here by reference.

Claims 1, 3-5, 18, 20, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,690,207. 
The rejection is adequately set forth in paragraph 10 of Office action mailed on 10/28/2020 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive.  

	Applicant argues that Kikudome does not disclose at least one metal containing constituent including iron and an iron containing compound. 	
Kikudome teaches that that iron sulfide (i.e., claimed iron containing compound) can be added as filler (paragraph 0041) as substitute for tin sulfide and that fiber other than copper fiber includes iron fiber (i.e., claimed iron) of metal-containing constituent (paragraph 0052).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the zinc sulfide and mineral fiber with iron sulfide and iron fiber, respectively.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Kikudome discloses compositions comprising cashew dust which enhanced friction and barium sulfate which does not.  See paragraph 0029 where Kikudome discloses that cashew dust provides excellent friction coefficient and Table 2 where lower amounts of cashew dust gave overall lower friction coefficients.  In addition, Kikudome discloses the addition of zirconium oxide which affects friction coefficient (paragraphs 0036-0037).

Appliant argues that Hanaie does not disclose at least one metal containing constituent including iron and an iron containing compound.
Hanaie discloses a friction material and exemplifies a material comprising 8.0 wt % triiron tetraoxide (metal containing constituent that is an abrasive, paragraph 0037).  While Hanaie exemplifies composition comprising aramid fiber, it also teaches using steel fiber instead (paragraph 0028) which is included from instant claims.  However, it is the examiner’s position that an iron fiber is obvious over a steel fiber because fiber is mainly composed of iron.  Evidence to support the examiner’s position is found in Kikudome which discloses that steel, iron and, and cast iron fibers are equivalent (pargraph 0007).  Kikudome also discloses that iron fiber is suitable for improving friction coefficient (paragraph 0052).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize an iron fiber that is not steel as the fiber material of Hanaie.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).


Hanaie discloses a friction material comprising a fiber base material, a binder, and a friction modifier (abstract).  The exemplified compositions include 21.0-24.0 wt % barium sulfate (filler material that is non-functional) and 5 wt % cashew dust (filler material that is functional filler) (Table 1).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn